Citation Nr: 0725468	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-25 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back condition.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
pulmonary condition.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin condition manifested by back and ear cysts.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1950 to 
August 1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision.

This case has been advanced on the docket.

The issue of entitlement to service connection for a lower 
back condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a low back disorder was denied by a 1990 rating decision; 
the evidence submitted since 1990 raises a reasonable 
possibility of substantiating the veteran's claim.

2.  The veteran's claim of entitlement to service connection 
for a pulmonary condition was denied by a 1994 rating 
decision; the evidence submitted since 1994 raises a 
reasonable possibility of substantiating the veteran's claim.

3.  The veteran's claim of entitlement to service connection 
for a skin condition was denied by a 1994 rating decision; 
the evidence submitted since 1994 raises a reasonable 
possibility of substantiating the veteran's claim.

4.  The evidence fails to relate the veteran's emphysema to 
his time in service.

5.  The objective medical evidence fails to show a current 
skin condition.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted and the 
veteran's claim of entitlement to service connection for a 
low back condition is reopened. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2006).

2.  New and material evidence has been submitted and the 
veteran's claim of entitlement to service connection for a 
pulmonary condition is reopened. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2006).
  
3.  New and material evidence has been submitted and the 
veteran's claim of entitlement to service connection for a 
skin condition is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2006).
  
4.  The criteria for service connection for a pulmonary 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

5.  The criteria for service connection for a skin condition 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Determination

The veteran's claim of entitlement to service connection for 
low back disorder was denied by a 1990 rating decision, and 
the veteran did not appeal.  The veteran's claims of 
entitlement to service connection for a pulmonary disorder 
and a skin condition consisting of various cysts were denied 
by a 1994 rating decision, and the veteran again did not 
appeal.  All three claims became final.  However, a 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.156, 20.1103.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

Back condition

The veteran asserts that while in physical training in 
service, something happened to his back where he could feel a 
movement of what he thought was a muscle, and a few days 
later he needed medical care.  He indicated that x-rays of 
his back were taken on several occasions but failed to show 
any disability, which he suggests was because x-rays would 
not show disc herniation.

At the time of the veteran's denial in February 1990, the 
evidence of record included service medical records which 
showed a hip injury, a lumbosacral strain, and sciatic nerve 
complaints; an operation report from back surgery in 1971, 
noting back trouble beginning around 1951; a VA examination 
report from 1979 diagnosing the veteran with a herniated 
nucleus pulposus and suggesting that it could have been 
related to his time in service; a 1980 letter from a  private 
doctor indicating that the veteran reported injuring his back 
while in service; and treatment records from the late 1980s 
showing back pain.

Since February 1990, newly submitted evidence includes: a 
private medical record from October 1978 indicated that the 
veteran had injured his back while lifting heavy materials 
(it was also noted that the veteran had undergone back 
surgery in 1971, and he was diagnosed with a spinal stenosis 
and a herniated nucleus pulposus); and a statement from the 
veteran indicating that he hurt his back while undergoing 
physical training in service.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Accordingly, the veteran's description of his in 
service injury is presumed to be credible for the purpose of 
deciding whether to reopen his claim, and with this 
statement, together with the additional records from the 
1970's reflecting the presence of the claimed disability, the 
Board considers that in the context of the evidence 
previously of record, a reasonable possibility of 
substantiating the claim is presented.  Therefore, the 
veteran's claim is reopened. 

Pulmonary condition

The veteran's claim for a pulmonary disorder was denied in 
1994 on the ground that there was no evidence that showed the 
veteran was exposed to mustard gas and that there was no 
evidence that the veteran had a pulmonary disorder.

At the time of the veteran's 1994 denial, the evidence of 
record included service medical records that failed to show 
any pulmonary disorder; the veteran's statement that he 
developed a pulmonary disorder as a result of mustard gas 
exposure; and a VA examination report from 1979 indicating 
that the veteran's lungs were normal.

Since 1994, evidence has been submitted, including the 
veteran's assertion that he had been having coughing spells, 
which he believes were related to exposure to mustard gas; VA 
treatment records showing that the veteran had been diagnosed 
with emphysematous changes and an old granulomatous disease; 
and private treatment records from Dr. Clayton showing 
treatment for a chronic cough.

The veteran's claim was previously denied in part because he 
was not diagnosed with a pulmonary disease.  Since that 
denial, the medical evidence of record shows the onset of 
disability.  As such, the evidence is new in that it had not 
been previously submitted and it is material in that it 
addresses the reason the veteran's claim was previously 
denied.  Therefore, the veteran's claim of entitlement to 
service connection for a pulmonary disorder is reopened.

Skin condition

The veteran asserted that in 1952 while stationed in Germany, 
he was exposed to mustard gas during a training exercise.  He 
reported that shortly after the exposure, blisters formed on 
his neck and behind his ears and he stated that he still gets 
blisters on his neck and head that itch and burn.

The veteran's claim for a skin condition as a result of 
exposure to mustard gas was denied in 1994 on the grounds 
that there was no evidence that the veteran was exposed to 
mustard gas and that while the veteran had surgery in service 
to remove a cyst, it was acute, and a subsequent cyst on the 
veteran's right ear was not related to his time in service.

At the time of the veteran's denial in 1994, the evidence of 
record included: service medical records which showed surgery 
for an infected cyst on the veteran's right ear lobe in 1953, 
but which showed no treatment for exposure to mustard gas; a 
private treatment record from 1971 diagnosing the veteran 
with lipoma of the back and papilloma of the back; and a VA 
examination report noting that the veteran had clear skin in 
1979.

Since 1994, the veteran's wife submitted a statement 
indicating that the veteran had sores on his ears and neck at 
time of discharge; the veteran submitted a statement 
indicating that he believes he had a skin condition as a 
result of mustard gas exposure and that he still uses over 
the counter medications for the blisters he gets on his head, 
neck and ears; and VA treatment records were submitted which 
failed to show any rashes, sores, psoriasis, skin cancer, or 
lumps in 2006.

The statements by the veteran and his wife are presumed to be 
credible for the purpose of deciding whether to reopen the 
case.  See Justus, at 513.  As the wife's statement is new 
and supports the presence of blisters at the time of the 
veteran's service, it is material.  Accordingly, the 
veteran's claim is reopened.



II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Pulmonary Condition

The veteran believes that he has a pulmonary disorder that is 
the result of his time in service; and in particular, he 
believes that it was the result of exposure to mustard gas.  
He described his condition as having bouts of coughing.

Service medical records do not show any complaints of 
breathing problems while the veteran was in service.  There 
is also no evidence (including a review of morning reports 
for the veteran's unit) that the veteran was exposed to 
mustard gas.  

While the veteran believes that he was exposed to mustard 
gas, he is not medically qualified to know the nature of any 
substance to which he may have been exposed.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
veteran's claims file is void of any evidence showing 
exposure to mustard gas.

The veteran's claims file is also void of any evidence 
showing a pulmonary condition for many years following 
service.  At a VA examination in April 1979, it was noted 
that the veteran's chest was symmetrical and expanded well, 
and that his lungs were clear.  A chest x-ray did show 
multiple calcific densities, thought to be the result of 
previous granulomatous disease, but there was no indication 
this was considered medically linked to service.

VA treatment records from October 2006 note that the veteran 
had a history of hoarseness which the doctor suggested could 
be related to his history of smoking (it was noted that the 
veteran had smoked for many years before quitting in 1987).  
A chest scan showed emphysematous changes and minimal 
atelectasis in the left lung base.  The veteran was also 
noted to have old granulomatous disease.  However, at no 
point did any doctor suggest that any lung condition was 
related to the veteran's time in service.

While the veteran believes that his pulmonary condition is 
related to his time in service, he is not medically qualified 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
at 494-495. As such, the veteran's opinion is insufficient to 
provide the requisite nexus between his pulmonary condition 
and his time in service.  

No medical opinion of record has been advanced linking any 
pulmonary condition to the veteran's time in service.  As 
such, the criteria for service connection have not been met 
and the veteran's claim is therefore denied.

Skin Condition

The veteran asserts that he was exposed to mustard gas which 
caused blisters to form on his neck and ear.  The veteran's 
wife indicated that she remembered that the veteran had sores 
on his neck and ears in 1953.

Service medical records show surgery to remove a cyst on the 
veteran's right ear in service.  The wound was treated with 
penicillin and healed accordingly.

Following service, there is no evidence of treatment of any 
skin condition, until a lipoma and a papilloma were removed 
from the veteran's back during back surgery in 1971.  

A VA examination report in 1979 noted that the veteran's skin 
was clear.  Furthermore, a VA treatment record from October 
2006 indicated that the veteran had no rash, sores, 
psoriasis, skin cancer, or lumps.  

While the veteran reported that he still has blisters on his 
neck and ears, this contention is not supported by the 
objective medical evidence, as the veteran receives no 
medical care for any skin condition.

The veteran is competent to describe symptoms that he can 
readily observe with his five senses; however, the 
credibility of the testimony must also be weighed.  The 
current medical evidence does not show the presence of any 
skin condition, and the veteran's statements that he has had 
a skin condition since service are insufficient to overcome 
the medical records.

Therefore, as the objective medical evidence does not show a 
current skin condition, the criteria for service connection 
have not been met, and the veteran's claim is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in April 2004, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.
 
VA and private treatment records have been obtained, as have 
service medical records.  Additionally, the veteran was 
offered the opportunity to testify at a hearing before the 
Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

New and material evidence having been presented, the 
veteran's claim of entitlement to service connection for a 
lower back condition is reopened.

New and material evidence having been presented, the 
veteran's claim of entitlement to service connection for a 
pulmonary condition is reopened.

New and material evidence having been presented, the 
veteran's claim of entitlement to service connection for a 
skin condition is reopened.

Service connection for a pulmonary condition is denied.

Service connection for a skin condition is denied.


REMAND

Service medical records show several complaints of hip pain 
by the veteran, although x-rays showed no bony pathology; the 
veteran was also diagnosed with sciatic nerve pains; and the 
veteran was noted to have a lumbosacral strain.  

The veteran was diagnosed with a herniated nucleus pulposus 
in 1971, roughly 18 years after service, and had surgery.  
The veteran maintains that x-rays during service would not 
have shown a ruptured disc, and one VA record from 1979, 
suggests the veteran's disability was related to service.  A 
current examination is needed to address the etiology of the 
veteran's back condition.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of his back.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  The examiner should diagnose 
any current back disability; and provide 
an opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any currently diagnosed back 
disability was either caused by, or began 
during, the veteran's time in service.  A 
complete rationale for any opinion offered 
should be provided, which should reference 
the veteran's in-service back complaints.  

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


